DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-19 of US application 16/500,739 filed 10/3/19 have been examined. Examiner filed a non-final rejection.
Applicant filed amendments on 9/7/21. Claims 1, 6, 11-12, and 15-17 were amended. Claim 8 was cancelled. Claims 1-7 and 9-19 are presently pending and presented for examination.

Reasons for Allowance
Claims 1-7 and 9-19 are allowed over the prior art of record. The closest prior art of record is Gupta et al. (US 20180215382 A1) in view of Lu et al. (US 8027029 B2), hereinafter referred to as Gupta and Lu, respectively. Other relevant prior art to discuss which comes close to, but does not teach the claimed invention, include Diessner et al. (US 20180276839 A1), Shutko et al. (US 20140358429 A1), and Ghneim (US 20110001614 A1), hereinafter referred to as Diessner, Shutko, and Ghneim, respectively.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11, Gupta discloses A system for aligning a vehicle with a trailer (See at least Fig. 1 in Gupta: Gupta discloses a trailer hitching assist system 12 [See at least Gupta, 0025]. Support can be found in at least [0010] in provisional app# 62/453,126), the system comprising: 
an image sensor configured to collect a plurality of images (See at least Fig. 1 in Gupta: Gupta discloses that the system may include at least one exterior viewing imaging sensor or camera, such as a rearward viewing imaging sensor or camera 14 [See at least Gupta, 0025]. Gupta further discloses that the sensor may be a lidar sensor [See at least Gupta, 0032]. Support can be found in at least [0010] and [0018] in provisional app# 62/453,126); and 
an electronic processor (Gupta discloses that the trailer hitching assist system 12 includes a control or electronic control unit (ECU) or processor that is operable to process image data captured by the imaging sensors [See at least Gupta, 0025]. Support can be found in at least [0010] in provisional app# 62/453,126) configured to 
receive the plurality of images from the image sensor (Gupta discloses that the vision system includes an image processor or image processing system that is operable to receive image data from one or more imaging sensors [See at least Gupta, 0025]. Support can be found in at least [0010] in provisional app# 62/453,126), 
control the vehicle to automatically perform a vehicle maneuver to align the vehicle with the trailer based on a model of the area surrounding the vehicle (See at least Figs. 1-2 in Gupta: Gupta discloses that the trailer hitching assist system 12 comprises a vision or fusion system for assisting the vehicle to drive autonomously back towards a trailer, such as by controlling the vehicle 10 to follow a determined path 22 [See at least Gupta, 0026]. Support can be found in at least [0011] in provisional app# 62/453,126), 
determine when the vehicle is aligned with the trailer (Gupta discloses that the system provides accurate alignment of the vehicle's tow ball with a trailer hitch without manual intervention [See at least Gupta, 0047]. Support can be found in at least [0015] in provisional app# 62/453,126), and 
stop the vehicle from automatically performing the vehicle maneuver when the vehicle is aligned with the trailer (Gupta discloses that the system provides accurate alignment of the vehicle's tow ball with a trailer hitch without manual intervention [See at least Gupta, 0047]. Support can be found in at least [0015] in provisional app# 62/453,126. It will therefore be appreciated that the user does not need to take any action to terminate the traveling of the vehicle upon alignment, as no manual intervention is needed).
Lu teaches a system for imaging the surroundings of a vehicle wherein a model generated is a three-dimensional model of an area surrounding the vehicle determined using the plurality of images (Lu teaches that an imaging sensor of a vehicle may be a lidar sensor which generates full 3-dimensional position information of surrounding objects and utilizes distance and speed information to identify the objects [See at least Lu, Col 3, lines 40-55]. Furthermore, Gupta explicitly discloses that Gupta’s sensing system may utilize aspects of the system described in Lu, since Gupta incorporates Lu by reference in its entirety [See at least Gupta, 0054]. Basis for this incorporation of Lu by Gupta may also be found in at least [0022] in provisional app# 62/453,126).
However, none of the prior art of record, either taken alone or in combination, teaches or suggests where the three-dimensional model of the area surrounding the vehicle which is then used to align the vehicle with the trailer is determined by analyzing the plurality of images using a structure from motion technique, each of the plurality of images being taken from different locations.
In order for this limitation to be taught or suggested by any reference, because of the subsequent limitation reciting [controlling] the vehicle to automatically perform a vehicle maneuver to align the vehicle with the trailer based on the three-dimensional model of the area surrounding the vehicle, the generated three-dimensional structure from motion model must be able to detect the presence of the trailer or a reference point relative to the trailer in some way. Otherwise, the alignment of the vehicle with the trailer is not based on three-dimensional model and the reference in question does not actually disclose performing alignment with the trailer based on the model. Furthermore, the structure from motion model must be three-dimensional and generated by taking a plurality of images from different locations. None of the prior art of record teaches any such imaging technique in the field of endeavor of aligning a vehicle with a trailer.
Diessner teaches a method for determining a hitch angle between a trailer and a vehicle wherein, responsive to movement of the vehicle and trailer, the trailer angle detection system tracks feature vectors for different positions of the trailer and calculates an angle of the trailer responsive to detection of tracking of feature vectors of the trailer in the field of view of the camera (See at least [Diessner, 0005]). However, Diessner only teaches performing this feature recognition in a case in which the vehicle and trailer are already connected to each other (See at least [Diessner, 0005]). Therefore, the structure from motion techniques of Diessner cannot be applicable to the claimed invention because the motions of the vehicle with respect to the trailer are not the same as in the claimed invention—the motions of a vehicle with respect to 
Shutko teaches a method of navigating a vehicle with a trailer hitched to it wherein a controller 82 may further utilize the hitch angle γ to process and compare image data of the trailer 12 in different positions relative to the vehicle 10 to gain additional image data to determine the proportions, approximate dimensions, and shape of the trailer 12 (See at least [Shutko, 0044]). However, once again, as with Diessner, Shutko only teaches performing this feature recognition in a case in which the vehicle and trailer are already connected to each other (See at least [Shutko, 0023-0025]), and is silent with regard to feature detection in a scenario in which the vehicle has not yet been aligned with the trailer. Therefore, the structure from motion techniques of Shutko cannot be applicable to the claimed invention because the motions of a vehicle with respect to an already-hitched trailer (as in Shutko) and a vehicle with respect to an unhitched trailer which the vehicle is moving independently of to meet (as in the claimed invention) are not the same, and would require different image processing techniques. Furthermore, Shutko fails to disclose where the structure from motion technique is used to generate a three-dimensional image, unlike the claimed invention. Therefore, it would be 
Ghneim teaches a method for imaging a rear of a vehicle in order to align a hitch with a trailer wherein, as the vehicle moves, an image of a trailer 22 and a hitch receiver 27 shift within the rear contextual view of the vehicle (See at least [Ghneim, 0019] and Figs. 2-6 in Ghneim). This is of significance since applicant’s current invention recites a structure from motion technique where each of the plurality of images being taken from different locations. However, Ghneim does not explicitly teach or suggest generation a three-dimensional model based off of these images; the images of Figs. 2-6 in Ghneim are 2-D, and there is no explicit suggestion in Ghneim that these 2-D images are utilized to generated a 3-D model. Therefore, the structure from motion processes of Ghneim are not used to generate a 3-D model and Ghneim cannot be said to be in the field of endeavor of generating a three-dimensional model usable for aligning a vehicle with a trailer, unlike the claimed invention. There is no obvious way to combine Ghneim with any prior art of record to arrive at the claimed invention when the specific image processing techniques necessary to make that leap simply are not taught or suggested in the prior art of record.
For at least the above stated reasons, claims 1 and 11 are allowable over the prior art of record.

Regarding claims 2-7 and 9-10, these claims are allowable over the prior art of record by virtue of their dependence from claim 1.

Regarding claims 12-19, these claims are allowable over the prior art of record by virtue of their dependence from claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668